United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-4017
                                   ___________

United States of America,            *
                                     *
           Plaintiff-Appellee,       * Appeal from the United States
                                     * District Court for the
     v.                              * Eastern District of Arkansas.
                                     *
Aaron Reed Hinton,                   *    [UNPUBLISHED]
                                     *
           Defendant-Appellant.      *
                                ___________

                          Submitted: May 17, 2007
                              Filed: June 7, 2007
                                  ___________

Before BYE, BEAM and SMITH, Circuit Judges.
                         ________________

PER CURIAM.

      Aaron Reed Hinton appeals the sentence imposed by the district court.1 Hinton
argues the district court erred in applying an enhancement under U.S. Sentencing
Guideline (U.S.S.G.) § 2G2.2(b)(5) (2001) and presuming a Guidelines sentence to
be reasonable. We affirm.

       Hinton responded by e-mail to an advertisement placed by U.S. Postal Service
investigators in Internet newsgroups known to be frequented by individuals interested

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
in child pornography. Hinton’s emails indicated a desire to order and receive videos
depicting child pornography; the agent emailed Hinton a list of available videos with
information about each video and pricing information. The agent then received a letter
from Hinton ordering six videos and including payment. Following a controlled
delivery, Hinton was indicted and later pleaded guilty to receipt of child pornography
through the mails pursuant to 18 U.S.C. § 2252(a)(2).

       In its presentence report, the U.S. Probation Office calculated a base offense
level, and recommended a two-level enhancement because the offense involved
minors under the age of twelve. It also recommended a three-level reduction for
acceptance of responsibility. The report, as did the plea agreement, recognized that
the parties reserved the right to argue at the time of sentencing whether the two-level
enhancement under U.S.S.G. § 2G2.2(b)(5) (2001) for use of a computer applied.

       At sentencing, the district court, relying on United States v. Stulock, 308 F.3d
922 (8th Cir. 2002), found the “plain language” of the two-level use-of-a-computer
enhancement required the enhancement’s application. The district court sentenced
Hinton to thirty months, the low end of the guidelines range. Hinton appeals this
ruling.

      Hinton argues the application of the use-of-a-computer enhancement is error
because he received the materials through the mail, not via his computer, and the
enhancement covers the “transmission” of prohibited material by computer, not its
receipt. But the Stulock court held § 2G2.2(b)(5) applies to a defendant who receives
child pornography that he received a notice or advertisement of through use of a
computer. 308 F.3d at 925. Because Stulock involves facts legally indistinguishable
from those in this case and is directly on point, we are required to affirm the
application of the contested sentencing enhancement.




                                         -2-
       Separately, Hinton argues the district court erred by applying a presumption of
reasonableness to a sentence within the properly calculated advisory guidelines range.
He argues the guidelines are but one of a number of 18 U.S.C. § 3553(a) factors and
a presumption of reasonableness for a sentence within the guidelines sentence creates
a disproportionate emphasis on one of the § 3553(a) factors. Hinton recognizes that
the law in this circuit is that a sentence within the guidelines range is presumptively
reasonable, United States v. Garnica, 477 F.3d 628, 631 (8th Cir. 2007) (per curiam),
but he notes the United States Supreme Court granted certiorari on this question in
United States v. Rita, 177 F. App’x. 357 (4th Cir.) (unpublished per curiam), cert.
granted, ___ U.S. ____, 127 S.Ct. 551 (2006).

       Hinton’s argument is unavailing because a panel of this court is bound by the
prior panels’ decisions unless (and until) the court en banc, or the Supreme Court,
reaches a different result. See Patterson v. Tenet Healthcare, Inc., 113 F.3d 832, 838
(8th Cir. 1997).

      Having carefully reviewed the record, we find no error in the trial court’s
disposition of this matter. Therefore, the judgment is affirmed.
                        ______________________________




                                         -3-